522 F.2d 621
90 L.R.R.M. (BNA) 2747, 77 Lab.Cas.  P 11,094
KING ARTHUR TOYOTA, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 74-2241.
United States Court of Appeals,Ninth Circuit.
Aug. 25, 1975.

James A. Carter, San Francisco, Cal., for petitioner.
Jay E. Shanklin, N. L. R. B., Washington, D. C., for respondent.

ORDER

1
Before MERRILL and HUFSTEDLER, Circuit Judges, and SMITH,* District Judge.


2
The order of the Board issued June 28, 1974, and reported at 212 N.L.R.B. No. 42, is enforced in full.



*
 Honorable Russell E. Smith, Chief United States District Judge for the District of Montana, sitting by designation